USCA4 Appeal: 19-2077       Doc: 1     Filed: 10/03/2019    Pg: 1 of 1


                                                                    FILED: October 3, 2019

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT

                                      ___________________

                                           No. 19-2077
                                      (1:13-cr-00435-TDS-1)
                                      ___________________

        In re: BRIAN DAVID HILL

                        Petitioner


        This case has been opened as an original proceeding in this court. The district court
        is receiving this notice for informational purposes.
         Originating Court                 United States District Court for the Middle
                                           District of North Carolina at Greensboro
         Date Petition Filed:              10/02/2019
        Petitioner(s)                    Brian David Hill
        Appellate Case Number            19-2077
        Case Manager                     Jeffrey S. Neal
                                         804-916-2702




                Case 1:13-cr-00435-TDS Document 196 Filed 10/03/19 Page 1 of 1
